Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2016

                                      No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08281
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       On August 9, 2016, we ordered Appellant to file his brief not later than September 8,
2016. We advised Appellant that his brief must comply with the Texas Rules of Appellate
Procedure including Rule 38.1. On August 17, 2016, Appellant filed his brief. The brief does
not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, the handwritten seven-page brief has, inter alia, the following defects.
         No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief must
contain . . . appropriate citations . . . to the record.”). The great majority of the brief recites
alleged facts and complaints, but the brief offers only a few sentences that might be construed to
present a legal argument specifying how the trial court erred and why this court should reverse
the trial court’s judgment. Contra id. (“The brief must contain a clear and concise argument for
the contentions made . . . .”). The brief does not recite the standard of review; it contains no
citations to rules or statutes, and only two references to case law. Of the two cases referenced,
only one includes a citation. Contra id. (requiring “appropriate citations to authorities”).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
         Therefore, we STRIKE Appellant’s brief and ORDER appellant Jason Borg to file an
amended brief within FIFTEEN DAYS of the date of this order. The amended brief must
correct all of the violations listed above and fully comply with the applicable rules. See,
e.g., id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike
the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file
a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if
an appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court